DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (US 2007/0191731) in view of Murphy (US Patent No. 7789246).
Regarding claim 1, Kaye teaches a device for catching a biological specimen removed from an individual (Abstract), the device comprising: 
a. a main chamber (12) having an interior portion, a top portion, a bottom portion, and a side portion (Figure 2); 
b. an inlet (24) connected to a medical scope via a first flexible tube (Paragraph 0024; ‘from an endoscope (not shown) through a tube 28 attached to the inlet port 24.’), wherein the inlet is in communication with the interior portion of the main chamber (Figure 2) and is oriented on the top portion of the main chamber (Figure 2)
c. an outlet (26) connected to a suction line via a second flexible tube, the outlet in communication with the interior portion (Paragraph 0024; ‘A portion of this material under suction exits the collection container 12 through the outlet port 26 and into a tube 30 towards a suction source (not shown).’),
d. a removable filter (14; Further see Paragraph 0033: ‘As mentioned, the tray includes surfaces 62, 64 of perforations to allow blood and other fluids to pass under suction.’) configured to fit into the main chamber and be placed between the inlet and the outlet (Figures 1-2), wherein the removable filter is configured to be inserted and removably retained (Figures 1-2) within an aperture (16) in the side portion of the main chamber creating a seal between the main chamber and the removable filter (Paragraph 0023; ‘When slid fully into an assembled position, the removable tray 14 forms a seal with the collection container 12.’), wherein the specimen is extracted from the individual and trapped on the removable filter while the device is placed under suction (Paragraph 0033; ‘As mentioned, the tray includes surfaces 62, 64 of perforations to allow blood and other fluids to pass under Suction. A polyp of any significant diameter will be trapped in the removable tray’).
Kaye is silent on the inlet being positioned opposite a second inlet and wherein the outlet is oriented on the bottom portion of the main chamber. Murphy teaches a device for catching a biological specimen removed from an individual (Abstract) with a filter (Column 5, Lines 7-28) and suction line (Column 2, Lines 11-23 and Column 7, Lines 30-32), wherein said inlet is positioned opposite the second inlet (Figure 3; Column 5, Lines 53-67), the second tube being a flexible tube (Column 5, Lines 29-52; Column 7, Lines 30-32), the outlet oriented on the bottom portion of the main chamber (Figure 3; Column 5, Lines 53-67). It would have been obvious to one of ordinary skill in the art to have modified Kaye with Murphy because Murphy teaches the orientations/positioning of parts of the device as being a design choice (Column 6, Lines 24-33 of Murphy) and because it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 2, Kaye teaches wherein the main chamber is curved at the side portion (Figures 1-2; curved corners)
Regarding claim 3, Kaye teaches wherein the main chamber is made from a transparent material (Paragraph 0024).
Regarding claim 4, Kaye teaches wherein the removable filter further comprises a main body and a specimen shelf, the specimen shelf extending from the main body, wherein the specimen shelf is configured to catch the specimen while within the main chamber (Paragraphs 0029-0030 and 0033).
Regarding claim 5, Kaye teaches wherein the specimen shelf is configured to fully engage inner surfaces of the interior portion of the main chamber to create a seal between the inner surfaces (Paragraphs 0032 and 0035) and the specimen shelf so that the specimen lands on the specimen shelf (Paragraph 0029).
Regarding claim 6, Kaye teaches wherein the specimen shelf further comprises pores extending through the specimen shelf to allow fluid to pass through while suction is applied (Paragraphs 0023 and 0028-0029).
Regarding claim 7, Kaye teaches wherein the specimen shelf further comprises a raised edge extending upwards from a top surface of the specimen shelf, the raised edge configured to retain the specimen when removed for the main chamber (Paragraphs 0029-0030; inclined bottom surface).
Regarding claim 8, Kaye teaches wherein the specimen shelf is oriented in the middle of the main body of the filter (Figure 1; Paragraph 0023), and wherein the raised edge extends downwards from a bottom surface of the specimen shelf (Figures 2-3; Paragraph 0032; longitudinal central ridge 82 slides into trough 80), allowing the removeable filter to be inserted into the chamber with either the top surface or the bottom surface oriented in a top position (Figure 1; Paragraph 0023).
Regarding claim 10, Kaye teaches wherein the main body of the removable filter comprises a handle portion (50) for removing the removable filter from the main chamber (Figures 1 and 3; Paragraph 0029).
Regarding claim 11, Kaye teaches wherein the handle portion contains tapered edges that engage corresponding tapered edges of the aperture of the side portion of the main chamber, the tapered edges forming a seal with the aperture (Paragraph 0029; connecting portions 57 of narrowing height and width is located distal the handle to fit within aperture 16 to provide a seal).
Regarding claim 12, Kaye teaches wherein the handle portion is compressible, wherein compressed, the tapered edges disengage from the tapered edges of the aperture to remove the specimen filter from the main chamber (Figures 3-4; Paragraph 0032).
Regarding claim 15, Kaye is silent on the claimed orientation of the inlet and outlet. Murphy teaches wherein the inlet (360) and the outlet (322) are oriented diagonally from one another at opposite ends of the device (Figure 3; Column 3, Lines 53-67). It would have been obvious to one of ordinary skill in the art to have modified Kaye with Murphy because Murphy teaches the orientations/positioning of parts of the device as being a design choice (Column 6, Lines 24-33 of Murphy) and because it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 16, Kaye is silent on the claimed orientation of the inlet and outlet. Murphy teaches wherein the inlet (360) is oriented at a corner of the top portion of the device and the outlet (322) is oriented centrally at the bottom portion of the device (Figure 3; Column 3, Lines 53-67). It would have been obvious to one of ordinary skill in the art to have modified Kaye with Murphy because Murphy teaches the orientations/positioning of parts of the device as being a design choice (Column 6, Lines 24-33 of Murphy) and because it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Claim(s) 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (US 2007/0191731) in view of Murphy (US Patent No. 7789246) as applied to claim 1 above in further view of Cushner et al. (US 2015/0209491).
Regarding claim 9, Kaye is silent on the material of the removable filter. Cushner teaches wherein the removable filter is made from a high-contrast color material (Paragraph 0033; per applicant’s specification polycarbonate is an example of such a material). It would have been obvious to one of ordinary skill in the art to have modified Kaye with Cushner because it is a material that is regulatory-compliant and allows observation from the clinician (Paragraph 0033 of Cushner).
Regarding claim 13, Kaye teaches wherein the removable filter is configured to be removed from the main chamber after capturing the specimen (Paragraphs 0028-0029) but is silent on the exact transferring of the sample. Cushner teaches a device for catching a biological specimen (Paragraph 0007) with a removable filter (Paragraphs 0031, 0033, and 0042) that can be transferred for testing purposes without exposing the specimen to contamination (Paragraph 0031), eliminating the need of transferring the specimen from the removable filter when the specimen is transported for testing (Paragraph 0038). It would have been obvious to one of ordinary skill in the art to have modified Kaye with Cushner because it allows direct containment of the sample for transport (Paragraph 0031 of Cushner).
Regarding claim 14, Kaye is silent on the sampling container. Cushner teaches wherein the removable filter is configured to fit into a sampling container while still retaining the specimen (Paragraph 0008 and 0051). It would have been obvious to one of ordinary skill in the art to have modified Kaye with Cushner because it allows direct containment of the sample for transport (Paragraph 0031 of Cushner).
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cushner et al. (US 2015/0209491) in view of Kaye et al. (US 2007/0191731) and Murphy (US Patent No. 7789246).
Regarding claim 17, Cushner teaches a method for catching a biological specimen removed from an individual using a device (Abstract; Paragraphs 0012-0013) comprising: 
providing the device, the device comprising:
Cushner is silent on the exact structures of the device. 
Kaye teaches a. a main chamber (12) having an interior portion, a top portion, a bottom portion, and a side portion (Figure 2); and 
b. a removable filter (14; Further see Paragraph 0033: ‘As mentioned, the tray includes surfaces 62, 64 of perforations to allow blood and other fluids to pass under suction.’) comprising a main body and specimen shelf (Paragraphs 0029-0030 and 0033), said removable filter configured to be inserted and removably retained (Figures 1-2) within an aperture (16) in the side portion of the main chamber creating a seal between the main chamber and the removable filter (Paragraph 0023; ‘When slid fully into an assembled position, the removable tray 14 forms a seal with the collection container 12.’), 
Cushner teaches the method comprising: 
b. connecting a medical scope to an inlet of the device via a first flexible tube, wherein the inlet is in communication with the interior portion of the main chamber and is oriented on the top portion of the main chamber (Paragraphs 0030-0031 of Cushner; further inlet 24 of Kaye oriented on the top per Figure 2); 
c. connecting the device to a suction line via a second flexible tube connected to an outlet of the device, wherein the outlet is in communication with the interior portion of the main chamber (Paragraphs 0030-0031 of Cushner; further outlet line 26 connected through suction per Paragraph 0024 of Kaye); 
d. inserting the medical scope into the individual and removing a biological specimen from the individual using the medical scope (Paragraph 0031 of Cushner); 
e. putting the device under suction (Paragraph 0031 of Cushner); 
f. suctioning the biological specimen and trapping it on the specimen shelf of the removable filter within the main chamber (Paragraph 0031 of Cushner); 
g. detaching the removable filter containing the specimen from the device (Paragraphs 0031 and 0038 of Cushner); and 
h. depositing the removable filter containing the specimen into a specimen container (Paragraphs 0031 and 0038 of Cushner).
It would have been obvious to one of ordinary skill in the art to have modified Cushner with Kaye because it allows for specimen collecting device that is easy to operate, allows for multiple specimen collected and is inexpensive (Paragraph 0005 of Kaye).
Cushner in view of Kaye is silent on the inlet being positioned opposite a second inlet and wherein the outlet is oriented on the bottom portion of the main chamber. Murphy teaches a device for catching a biological specimen removed from an individual (Abstract) with a filter (Column 5, Lines 7-28) and suction line (Column 2, Lines 11-23 and Column 7, Lines 30-32), wherein said inlet is positioned opposite the second inlet (Figure 3; Column 5, Lines 53-67), the second tube being a flexible tube (Column 5, Lines 29-52; Column 7, Lines 30-32), the outlet oriented on the bottom portion of the main chamber (Figure 3; Column 5, Lines 53-67). It would have been obvious to one of ordinary skill in the art to have modified Cushner in view of Kaye with Murphy because Murphy teaches the orientations/positioning of parts of the device as being a design choice (Column 6, Lines 24-33 of Murphy) and because it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 18, Cushner is silent on the exact structures of the device. Kaye teaches wherein the removable filter comprises a specimen shelf having pores through which suctioned fluid is separated from the biological specimen (Paragraphs 0023 and 0028-0029). It would have been obvious to one of ordinary skill in the art to have modified Cushner with Kaye because it allows for specimen collecting device that is easy to operate, allows for multiple specimen collected and is inexpensive (Paragraph 0005 of Kaye).
Regarding claim 19, Cushner is silent on the exact structures of the device. Kaye teaches wherein the specimen shelf comprises a lip to prevent loss of the specimen during the removal of the removable filter from the device and the deposition of the removable filter into the specimen container (Figures 2-3). It would have been obvious to one of ordinary skill in the art to have modified Cushner with Kaye because it allows for specimen collecting device that is easy to operate, allows for multiple specimen collected and is inexpensive (Paragraph 0005 of Kaye).
Regarding claim 20, Cushner is silent on the exact structures of the device. Kaye teaches wherein the specimen shelf is oriented in the middle of the main body (Figure 1; Paragraph 0023) and the lip extends from the top surface and the bottom surface of the specimen shelf (Figures 2-3; Paragraph 0032; longitudinal central ridge 82 slides into trough 80), allowing the filter to be inserted into the aperture with either the top surface or the bottom surface in an upward direction (Figure 1; Paragraph 0023). It would have been obvious to one of ordinary skill in the art to have modified Cushner with Kaye because it allows for specimen collecting device that is easy to operate, allows for multiple specimen collected and is inexpensive (Paragraph 0005 of Kaye).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791